


117 S685 IS: America's Clean Future Fund Act
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 685
IN THE SENATE OF THE UNITED STATES

March 10, 2021
Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend the Internal Revenue Code of 1986 to establish a carbon fee to reduce greenhouse gas emissions, and for other purposes.


1.Short titleThis Act may be cited as the America's Clean Future Fund Act. 2.Climate Change Finance Corporation (a)Establishment (1)In generalThere is established in the executive branch an independent agency, to be known as the Climate Change Finance Corporation (referred to in this section as the C2FC), which shall finance clean energy and climate change resiliency activities in accordance with this section.
(2)Mission
(A)In generalThe mission of the C2FC is to combat and reduce the effects of climate change by building resilience among communities facing harmful impacts of climate change and supporting a dramatic reduction in greenhouse gas emissions— (i)through the deployment of clean and renewable technology, resilient infrastructure, research and development, the commercialization of new technology, clean energy manufacturing, and industrial decarbonization; and 
(ii)to meet the goals of— (I)by 2030, a net reduction of greenhouse gas emissions by 45 percent, based on 2018 levels; and
(II)by 2050, a net reduction of greenhouse gas emissions by 100 percent, based on 2018 levels. (B)ActivitiesThe C2FC shall carry out the mission described in subparagraph (A) by—
(i)financing investments in clean energy and transportation, resiliency, and infrastructure; (ii)using Federal investment to encourage the infusion of private capital and investment into the clean energy and resilient infrastructure sectors, while creating new workforce opportunities; and
(iii)providing financing in cases where private capital cannot be leveraged, while minimizing competition with private investment.  (3)Exercise of powersExcept as otherwise provided expressly by law, all Federal laws dealing with public or Federal contracts, property, works, officers, employees, budgets, or funds, including the provisions of chapters 5 and 7 of title 5, United States Code, shall apply to the exercise of the powers of the C2FC. 
(b)Board of Directors
(1)In generalThe management of the C2FC shall be vested in a Board of Directors (referred to in this section as the Board) consisting of 7 members, who shall be appointed by the President, by and with the advice and consent of the Senate. (2)Chairperson and vice chairperson (A)In generalA Chairperson and Vice Chairperson of the Board shall be appointed by the President, by and with the advice and consent of the Senate, from among the individuals appointed to the Board under paragraph (1).
(B)TermAn individual— (i)shall serve as Chairperson or Vice Chairperson of the Board for a 3-year term; and
(ii)may be renominated for the position until the term of that individual on the Board under paragraph (3)(C) expires. (3)Board members (A)Citizenship requiredEach member of the Board shall be an individual who is a citizen of the United States.
(B)RepresentationThe members of the Board shall fairly represent agricultural, educational, research, industrial, nongovernmental, labor, and commercial interests throughout the United States. (C)Term (i)In generalExcept as otherwise provided in this section, each member of the Board—
(I)shall be appointed for a term of 6 years; and (II)may be reappointed for 1 additional term.
(ii)Initial staggered termsOf the members first appointed to the Board— (I)2 shall each be appointed for a term of 2 years; 
(II)3 shall each be appointed for a term of 4 years; and (III)2 shall each be appointed for a term of 6 years.
(4)Initial meetingNot later than 30 days after the date on which all members of the Board are appointed under paragraph (1), the Board shall hold an initial meeting. (c)Working groups (1)In generalThe Board shall create, oversee, and incorporate feedback from the following working groups (each referred to in this section as a working group):
(A)An environmental justice working group. (B)A worker and community transition assistance working group.
(C)A research and innovation working group. (2)Working group members (A)In generalEach working group shall—
(i)be chaired by a Board member; and (ii)comprise not less than 10 and not more than 20 individuals, who shall be experts, members of directly impacted communities relating to the subject matter of the working group, and other relevant stakeholders.
(B)DiversityIndividuals on a working group shall, to the maximum extent practicable, represent— (i)a diverse array of interests related to the subject matter of the working group; and
(ii)diverse geographical, racial, religious, gender, educational, age, disability, and socioeconomic backgrounds.  (3)MeetingsEach working group shall meet not less than 2 times per year.
(4)Community and stakeholder engagement
(A)In generalEach working group shall create and engage in meaningful community and stakeholder involvement opportunities, including through regular community engagement activities, for purposes of— (i)maintaining up-to-date situational awareness about the needs of relevant communities and stakeholders; 
(ii)using the feedback obtained through those opportunities to inform the advice of the working group to the Board; and (iii)providing a mechanism for direct and substantial community feedback relating to the investment plan and the funding decisions of the C2FC.
(B)Public awarenessEach working group shall inform the public about C2FC investment by engaging in public awareness campaigns, which shall target relevant communities through electronic media, newspapers, radio, direct mailings, canvassing, or other outreach methods suited for the relevant community.  (C)Broad participationIn carrying out subparagraph (A), each working group shall, to the maximum extent practicable, maximize participation from a broad group of stakeholders, including by holding multiple meetings with significant advance notice and holding meetings at different times and in multiple languages.
(5)TasksEach working group shall, as it relates to the subject matter of the working group— (A)advise and provide general input to the Board regarding loans and grants provided by the C2FC; and
(B)consult with and, based on the activities described in paragraph (4), provide recommendations to, the Board in the development of and updates to the investment plan of the C2FC. (d)Investment plan (1)In generalThe Board, in consultation with each working group described in subsection (c)(1), shall develop an investment plan (referred to in this subsection as the investment plan) for the C2FC in accordance with this subsection.
(2)PurposesThe purposes of the investment plan are— (A)to ensure that investments made by the C2FC—
(i)are equitable and reach the prioritized communities described in subsection (e)(2); (ii)are effective at progressing towards the goals described in subsection (a)(2)(A)(ii); 
(iii)support the advancement of research in clean technologies and resilience; and (iv)are transparent to the public; and
(B)to provide methods and standards by which the Board and the working groups described in subsection (c)(1) shall choose projects in which to invest. (3)Distribution of grant fundsThe initial investment plan shall require that, of the total amount of grant funds provided under subsection (e)(3)(A) each year, not less than 40 percent shall be used to benefit communities described in subsection (e)(2)(A).
(4)Investment plan updates
(A)In generalThe Board, in consultation with each working group described in subsection (c)(1), shall update the investment plan not later than December 31, 2023, and every 4 years thereafter, including by taking into account— (i)the current needs of the prioritized communities described in subsection (e)(2);
(ii)the effectiveness of the previous investment plan in addressing the needs of those communities; (iii)the current state of relevant research and technology;
(iv)the resiliency needs of local communities;  (v)the goals described in subsection (a)(2)(A)(ii); and
(vi)the 2 most recent program reviews conducted under subsection (f). (B)EffectivenessAn investment plan shall remain in effect until the date on which the Board approves an updated investment plan. 
(C)Public inputIn updating the investment plan, the Board and the working groups described in subsection (c)(1) shall— (i)engage stakeholders and the public in a public comment and feedback process; and
(ii)ensure that the prioritized communities described in subsection (e)(2) have access to participate in that process. (5)Public updatesThe Board shall make publicly available on a quarterly basis information relating to the expenditure of funds under the investment plan.
(e)Investment tools
(1)DefinitionsIn this subsection: (A)Community of colorThe term community of color means a geographically distinct area in which the population of any of the following categories of individuals is higher than the average population of that category for the State in which the community is located:
(i)Black. (ii)African American.
(iii)Asian. (iv)Pacific Islander.
(v)Other non-White race. (vi)Hispanic.
(vii)Latino. (viii)Linguistically isolated. 
(B)Eligible borrowerThe term eligible borrower means any person, including a business owner or project developer, that seeks a loan to carry out approved practices or projects described in subparagraph (A)(i) of paragraph (3) from an eligible lender that may receive a loan guarantee under that paragraph for that loan, according to criteria determined by the C2FC. (C)Eligible entityThe term eligible entity means—
(i)a State; (ii)an Indian Tribe;
(iii)a unit of local government; and (iv)a research and development institution (including a National Laboratory).
(D)Eligible lenderThe term eligible lender means— (i)a Federal- or State-chartered bank;
(ii)a Federal- or State-chartered credit union; (iii)an agricultural credit corporation; 
(iv)a United States Green Bank Institution;  (v)a community development financial institution (as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702));
(vi)a minority depository institution (as defined in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note; Public Law 101–73)); and (vii)any other lender that the Board determines has a demonstrated ability to underwrite and service loans for the intended approved practice for which the loan will be used. 
(E)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects.  (F)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(G)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with an annual household income equal to, or less than, the greater of— (i)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and
(ii)200 percent of the Federal poverty line.  (H)StateThe term State means—
(i)a State; (ii)the District of Columbia;
(iii)the Commonwealth of Puerto Rico; and (iv)any other territory or possession of the United States.
(2)Community prioritizationIn providing financial and other assistance under paragraph (3), the C2FC shall give priority to, as determined by the C2FC— (A)environmental justice communities, communities with populations of color, communities of color, indigenous communities, and low-income communities that—
(i)experience a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards, such as natural disasters; or (ii)may not have access to public information and opportunities for meaningful public participation relating to human health and environmental planning, regulations, and enforcement; 
(B)deindustrialized communities or communities with significant local economic reliance on carbon-intensive industries;  (C)low-income communities at risk of impacts of natural disasters or sea level rise exacerbated by climate change;
(D)public or nonprofit entities that serve dislocated workers, veterans, or individuals with a barrier to employment; and (E)communities that have minimal or no investment in the approved practices and projects described in paragraph (3)(A)(i). 
(3)Grants, loan guarantees, and other investment tools
(A)In generalThe C2FC— (i)shall provide grants to eligible entities and loan guarantees to eligible lenders issuing loans to eligible borrowers for approved practices and projects relating to climate change mitigation and resilience measures, including— 
(I)energy efficiency upgrades to infrastructure; (II)electric, hydrogen, and clean transportation programs and deployment, including programs—
(aa)to purchase personal vehicles, commercial vehicles, and public transportation fleets and school bus fleets; (bb)to deploy electric vehicle charging and hydrogen infrastructure; and 
(cc)to develop and deploy low carbon sustainable aviation fuels; (III)clean energy and vehicle manufacturing research, demonstrations, and deployment;
(IV)battery storage research, demonstrations, and deployment; (V)development or purchase of equipment for practices described in section 6; 
(VI)development and deployment of clean energy and clean technologies, with a focus on— (aa)carbon capture, utilization, and sequestration, bioenergy with carbon capture and sequestration, direct air capture, and infrastructure associated with those processes, including construction of carrier pipelines for the transportation of anthropogenic carbon dioxide; 
(bb)energy storage and grid modernization;  (cc)geothermal energy; 
(dd)commercial and residential solar; (ee)wind energy; and
(ff)any other clean technology use or development, as determined by the Board;  (VII)measures that anticipate and prepare for climate change impacts, and reduce risks and enhance resilience to sea level rise, extreme weather events, heat island impacts, and other climate change impacts, including by—
(aa)building resilient energy, water, and transportation infrastructure;  (bb)providing weatherization assistance for low-income households; and
(cc)increasing the resilience of the agriculture sector; and (VIII)natural infrastructure research, demonstrations, and deployment; and 
(ii)may implement other investment tools and products approved by the Board, pursuant to subparagraph (C), to achieve the mission of the C2FC described in subsection (a)(2). (B)Loan guarantees (i)In generalIn providing loan guarantees under subparagraph (A), the C2FC shall cooperate with eligible lenders through agreements to participate on a deferred (guaranteed) basis.
(ii)Level of participation in guaranteed loansIn providing a loan guarantee under subparagraph (A), the C2FC shall guarantee 75 percent of the balance of the financing outstanding at the time of disbursement of the loan. (iii)Interest ratesNotwithstanding the provisions of the constitution of any State or the laws of any State limiting the rate or amount of interest that may be charged, taken, received, or reserved, the maximum legal rate of interest on any financing made on a deferred basis under this subsection shall not exceed a rate prescribed by the C2FC.
(iv)Guarantee fees
(I)In generalWith respect to each loan guaranteed under this subsection (other than a loan that is repayable in 1 year or less), the C2FC shall collect a guarantee fee, which shall be payable by the eligible lender, and may be charged to the eligible borrower in accordance with subclause (II). (II)Borrower chargesA guarantee fee described in subclause (I) charged to an eligible borrower shall not—
(aa)exceed 2 percent of the deferred participation share of a total loan amount that is equal to or less than $150,000; (bb)exceed 3 percent of the deferred participation share of a total loan amount that is greater than $150,000 but less than $700,000; or
(cc)exceed 3.5 percent of the deferred participation share of a total loan amount that is equal to or greater than $700,000. (C)Other investment tools and products (i)In generalThe Board may, based on market needs, develop and implement any other investment tool or product necessary to achieve the mission of the C2FC described in subsection (a)(2) and the deployment of projects described in subparagraph (A)(i), including offering—
(I)warehousing and aggregation credit facilities; (II)zero interest loans;
(III)credit enhancements; and (IV)construction finance. 
(ii)State and local green banksThe Board shall provide— (I)funds to United States Green Bank Institutions as necessary to finance projects that are best served by those entities; and
(II)technical assistance as necessary to States and localities seeking to establish green banks. (4)Wage rate requirements (A)In generalAll laborers and mechanics employed by eligible entities and eligible borrowers on projects funded directly by or assisted in whole or in part by the activities of the C2FC under this section shall be paid at wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).
(B)AuthorityWith respect to the labor standards specified in subparagraph (A), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. (5)Buy America requirements (A)In generalAll iron, steel, and manufactured goods used for projects under this section shall be produced in the United States.
(B)WaiverThe Board may waive the requirement in subparagraph (A) if the Board finds that— (i)enforcing the requirement would be inconsistent with the public interest;
(ii)the iron, steel, and manufactured goods produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; or (iii)enforcing the requirement will increase the overall cost of the project by more than 25 percent.
(f)Program review and reportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Board shall— (1)conduct a review of the activities of the C2FC and identify projects and funding opportunities that were a part of the current investment plan; and 
(2)submit to Congress and make publicly available a report that— (A)describes the projects and funding opportunities that have been most successful in progressing towards the mission described in subsection (a)(2) during the time period covered by the report; 
(B)includes recommendations on the clean energy and resiliency projects that should be prioritized in forthcoming years to achieve that mission; (C)quantifies the total amount and percentage of funding given to prioritized communities described in subsection (e)(2); and
(D)identifies barriers for disadvantaged groups to receive C2FC funding and provides recommendations to address those barriers.  (g)Initial capitalizationThere is appropriated to carry out this section, out of any funds in the Treasury not otherwise appropriated, $7,500,000,000 for each of fiscal years 2022 and 2023, to remain available until expended. 
3.Carbon fee
(a)In generalChapter 38 of subtitle D of the Internal Revenue Code of 1986 is amended by adding at the end the following new subchapter:  ECarbon fee  Sec. 4691. Definitions.  Sec. 4692. Carbon fee.  Sec. 4693. Fee on noncovered fuel emissions.  Sec. 4694. Refunds for carbon capture, sequestration, and utilization.  Sec. 4695. Border adjustments.  4691.DefinitionsFor purposes of this subchapter—
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Carbon dioxide equivalent or CO2-eThe term carbon dioxide equivalent or CO2-e means the number of metric tons of carbon dioxide emissions with the same global warming potential over a 100-year period as one metric ton of another greenhouse gas.
(3)Carbon-Intensive productThe term carbon-intensive product means— (A)iron, steel, steel mill products (including pipe and tube), aluminum, cement, glass (including flat, container, and specialty glass and fiberglass), pulp, paper, chemicals, or industrial ceramics, and
(B)any manufactured product which the Secretary, in consultation with the Administrator, the Secretary of Commerce, and the Secretary of Energy, determines is energy-intensive and trade-exposed (with the exception of any covered fuel). (4)Covered entityThe term covered entity means—
(A)in the case of crude oil— (i)any operator of a United States refinery (as described in subsection (d)(1) of section 4611), and
(ii)any person entering such product into the United States for consumption, use, or warehousing (as described in subsection (d)(2) of such section), (B)in the case of coal—
(i)any producer subject to the tax under section 4121, and (ii)any importer of coal into the United States,
(C)in the case of natural gas— (i)any entity which produces natural gas (as defined in section 613A(e)(2)) from a well located in the United States, and
(ii)any importer of natural gas into the United States, (D)in the case of any noncovered fuel emissions, the entity which is the source of such emissions, provided that the total amount of carbon dioxide or methane emitted by such entity for the preceding year (as determined using the methodology required under section 4692(e)(4)) was not less than 25,000 metric tons, and
(E)any entity or class of entities which, as determined by the Secretary, is transporting, selling, or otherwise using a covered fuel in a manner which emits a greenhouse gas into the atmosphere and which has not been covered by the carbon fee, the fee on noncovered fuel emissions, or the carbon border fee adjustment. (5)Covered fuelThe term covered fuel means crude oil, natural gas, coal, or any other product derived from crude oil, natural gas, or coal which shall be used so as to emit greenhouse gases to the atmosphere.
(6)Greenhouse gasThe term greenhouse gas— (A)has the meaning given such term in section 901 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17321), and
(B)includes any other gases identified by rule of the Administrator. (7)Greenhouse gas contentThe term greenhouse gas content means the amount of greenhouse gases, expressed in metric tons of CO2-e, which would be emitted to the atmosphere by the use of a covered fuel.
(8)Noncovered fuel emissionThe term noncovered fuel emission means any carbon dioxide or methane emitted as a result of the production, processing, transport, or use of any product or material within the energy or industrial sectors— (A)including any fugitive or process emissions associated with the production, processing, or transport of a covered fuel, and 
(B)excluding any emissions from the combustion or use of a covered fuel.  (9)Qualified carbon oxideThe term qualified carbon oxide has the meaning given the term in section 45Q(c).
(10)United StatesThe term United States shall be treated as including each possession of the United States (including the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands). 4692.Carbon fee (a)DefinitionsIn this section:
(1)Applicable periodThe term applicable period means, with respect to any determination made by the Secretary under subsection (e)(3) for any calendar year, the period— (A)beginning on January 1, 2023, and
(B)ending on December 31 of the preceding calendar year.  (2)Cumulative emissionsThe term cumulative emissions means an amount equal to the sum of any greenhouse gas emissions resulting from the use of covered fuels and any noncovered fuel emissions for all years during the applicable period.
(3)Cumulative emissions targetThe term cumulative emissions target means an amount equal to the sum of the emissions targets for all years during the applicable period.  (4)Emissions targetThe term emissions target means the target for greenhouse gas emissions during a calendar year as determined under subsection (e)(1).
(b)Carbon feeDuring any calendar year that begins after December 31, 2022, there is imposed a carbon fee on any covered entity’s use, sale, or transfer of any covered fuel. (c)Amount of the carbon feeThe carbon fee imposed by this section is an amount equal to—
(1)the greenhouse gas content of the covered fuel, multiplied by (2)the carbon fee rate, as determined under subsection (d).
(d)Carbon fee rateThe carbon fee rate shall be determined in accordance with the following: (1)In generalThe carbon fee rate, with respect to any use, sale, or transfer during a calendar year, shall be—
(A)in the case of calendar year 2023, $25, and (B)except as provided in paragraphs (2) and (3), in the case of any calendar year after 2023, the amount equal to the sum of—
(i)the amount under subparagraph (A), plus (ii) (I)in the case of calendar year 2024, $10, and
(II)in the case of any calendar year after 2024, the amount in effect under this clause for the preceding calendar year, plus $10. (2)Inflation adjustment (A)In generalIn the case of any calendar year after 2023, the amount determined under paragraph (1)(B) shall be increased by an amount equal to—
(i)that dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for that calendar year, determined by substituting 2022 for 2016 in subparagraph (A)(ii) thereof. 
(B)RoundingIf any increase determined under subparagraph (A) is not a multiple of $1, such increase shall be rounded up to the next whole dollar amount.  (3)Adjustment of carbon fee rate (A)Increase in rate following missed cumulative emissions targetIn the case of any calendar year following a determination by the Secretary pursuant to subsection (e)(3) that the cumulative emissions for the preceding calendar year exceeded the cumulative emissions target for such year, paragraph (1)(B)(ii)(II) shall be applied—
(i)in the case of calendar years 2026 through 2030, by substituting $15 for $10, (ii)in the case of calendar years 2031 through 2040, by substituting $20 for $10, and
(iii)in the case of any calendar year beginning after 2040, by substituting $25 for $10. (B)Cessation of rate increase following achievement of cumulative emissions targetIn the case of any year following a determination by the Secretary pursuant to subsection (e)(3) that—
(i)the average annual emissions of greenhouse gases from covered entities over the preceding 3-year period are not more than 10 percent of the greenhouse gas emissions during the year 2018, and (ii)the cumulative emissions did not exceed the cumulative emissions target,paragraph (1)(B)(ii)(II) shall be applied by substituting $0 for $10.
(C)MethodologyWith respect to any year, the annual greenhouse gas emissions and cumulative emissions described in subparagraph (A) or (B) shall be determined using the methodology required under subsection (e)(4). (e)Emissions targets (1)In general (A)Reference yearFor purposes of subsection (d), the emissions target for any year shall be the amount of greenhouse gas emissions that is equal to—
(i)for calendar years 2023 and 2024, the applicable percentage of the total amount of greenhouse gas emissions from the use of any covered fuel during calendar year 2018, and  (ii)for calendar year 2025 and each calendar year thereafter, the applicable percentage of the total amount of greenhouse gas emissions from the use of any covered fuel and noncovered fuel emissions during calendar year 2018.
(B)MethodologyFor purposes of subparagraph (A), with respect to determining the total amount of greenhouse gas emissions from the use of any covered fuel and noncovered fuel emissions during calendar year 2018, the Administrator shall use such methods as are determined appropriate, provided that such methods are, to the greatest extent practicable, comparable to the methods established under paragraph (4). (2)Applicable percentage (A)2023 through 2035In the case of calendar years 2023 through 2035, the applicable percentage shall be determined as follows:


YearApplicable percentage

202381 percent
202475 percent
202570 percent
202667 percent
202763 percent
202860 percent
202957 percent
203055 percent
203152 percent
203249 percent
203346 percent
203443 percent
203540 percent
(B)2036 through 2050In the case of calendar years 2036 through 2050, the applicable percentage shall be equal to— (i)the applicable percentage for the preceding year, minus
(ii)2 percentage points. (C)After 2050In the case of any calendar year beginning after 2050, the applicable percentage shall be equal to 10 percent. 
(3)Emissions reporting and determinations
(A)ReportingNot later than September 30, 2024, and annually thereafter, the Administrator, in consultation with the Secretary, shall make available to the public a report on— (i)the cumulative emissions with respect to the preceding calendar year, and
(ii)any other relevant information, as determined appropriate by the Administrator. (B)DeterminationsNot later than September 30, 2025, and annually thereafter, the Administrator, in consultation with the Secretary and as part of the report described in subparagraph (A), shall determine whether cumulative emissions with respect to the preceding calendar year exceeded the cumulative emissions target with respect to such year.
(4)Emissions accounting methodology
(A)In generalNot later than January 1, 2023, the Administrator shall prescribe rules for greenhouse gas accounting for covered entities for purposes of this subchapter, which shall— (i)to the greatest extent practicable, employ existing data collection methodologies and greenhouse gas accounting practices,
(ii)ensure that the method of accounting— (I)applies to—
(aa)all greenhouse gas emissions from covered fuels and all noncovered fuel emissions, and (bb)all covered entities,
(II)excludes— (aa)any greenhouse gas emissions which are not described item (aa) of subclause (I), and 
(bb)any entities which are not described in item (bb) of such subclause, and (III)appropriately accounts for—
(aa)qualified carbon oxide which is captured and disposed or used in a manner described in section 4694, and (bb)nonemitting uses of covered fuels, as described in subsection (f),
(iii)subject to such penalties as are determined appropriate by the Administrator, require any covered entity to report, not later than April 1 of each calendar year— (I)the total greenhouse gas content of any covered fuels used, sold, or transferred by such covered entity during the preceding calendar year, and
(II)the total noncovered fuel emissions of the covered entity during the preceding calendar year, and (iv)require any information reported pursuant to clause (iii) to be verified by a third-party entity that, subject to such process as is determined appropriate by the Administrator, has been certified by the Administrator with respect to the qualifications, independence, and reliability of such entity.
(B)Greenhouse Gas Reporting ProgramFor purposes of establishing the rules described in subparagraph (A), the Administrator may elect to modify the activities of the Greenhouse Gas Reporting Program to satisfy the requirements described in clauses (i) through (iv) of such subparagraph. (5)RevisionsWith respect to any determination made by the Administrator as to the amount of greenhouse gas emissions for any calendar year (including calendar year 2018), any subsequent revision by the Administrator with respect to such amount shall apply for purposes of the fee imposed under subsection (b) for any calendar years beginning after such revision.
(f)Exemption and refundThe Secretary shall prescribe such rules as are necessary to ensure the carbon fee imposed by this section is not imposed with respect to any nonemitting use, or any sale or transfer for a nonemitting use, including rules providing for the refund of any carbon fee paid under this section with respect to any such use, sale, or transfer. (g)Administrative authorityThe Secretary, in consultation with the Administrator, shall prescribe such regulations, and other guidance, to assess and collect the carbon fee imposed by this section, including—
(1)the identification of covered entities that are liable for payment of a fee under this section or section 4693, (2)as may be necessary or convenient, rules for distinguishing between different types of covered entities,
(3)as may be necessary or convenient, rules for distinguishing between the greenhouse gas emissions of a covered entity and the greenhouse gas emissions that are attributed to the covered entity but not directly emitted by the covered entity, (4)requirements for the quarterly payment of such fees, and
(5)rules to ensure that the carbon fee under this section, the fee on noncovered fuel emissions under section 4693, or the carbon border fee adjustment is not imposed on an emission from covered fuel or noncovered fuel emission more than once. 4693.Fee on noncovered fuel emissions (a)In generalDuring any calendar year that begins after December 31, 2024, there is imposed a fee on a covered entity for any noncovered fuel emissions which occur during the calendar year.
(b)AmountThe fee to be paid under subsection (a) by the covered entity which is the source of the emissions described in that subsection shall be an amount equal to— (1)the total amount, in metric tons of CO2-e, of emitted greenhouse gases, multiplied by
(2)an amount equal to the carbon fee rate in effect under section 4692(d) for the calendar year of such emission. (c)Administrative authorityThe Secretary, in consultation with the Administrator, shall prescribe such regulations, and other guidance, to assess and collect the carbon fee imposed by this section, including regulations describing the requirements for the quarterly payment of such fees.
4694.Refunds for carbon capture, sequestration, and utilization
(a)In general
(1)Capture, sequestration, and useThe Secretary, in consultation with the Administrator and the Secretary of Energy, shall prescribe regulations for providing payments to any person which captures qualified carbon oxide which is— (A)disposed of by such person in secure geological storage, as described in section 45Q(f)(2), or
(B)used in a manner which has been approved by the Secretary pursuant to subsection (c). (2)ElectionIf the person described in paragraph (1) makes an election under this paragraph in such time and manner as the Secretary may prescribe by regulations, the credit under this section—
(A)shall be allowable to the person that owns the facility described in subsection (b)(1), and (B)shall not be allowable to the person described in paragraph (1).
(b)Payments for carbon capture
(1)In generalIn the case of any facility for which carbon capture equipment has been placed in service, the Secretary shall make payments in the same manner as if such payment was a refund of an overpayment of the fee imposed by section 4692 or 4693. (2)Amount of paymentThe payment determined under this subsection shall be an amount equal to—
(A)the metric tons of qualified carbon oxide captured and disposed of, used, or utilized in a manner consistent with subsection (a), multiplied by (B) (i)the carbon fee rate during the year in which the carbon fee was imposed by section 4692 on the covered fuel to which such carbon oxide relates, or
(ii)in the case of a direct air capture facility (as defined in section 45Q(e)(1)), the carbon fee rate during the year in which the qualified carbon oxide was captured and disposed of, used, or utilized. (c)Approved uses of qualified carbon oxideThe Secretary, in consultation with Administrator and the Secretary of Energy, shall, through regulation or other public guidance, determine which uses of qualified carbon oxide are eligible for payments under this section, which may include—
(1)utilization in a manner described in clause (i) or (ii) of section 45Q(f)(5)(A), or (2)any other use which ensures minimal leakage or escape of such carbon oxide.
(d)ExceptionIn the case of any facility which is owned by an entity that is determined to be— (1)in violation of any applicable air or water quality regulations, or
(2)with respect to any environmental justice community (as defined in section 2(d)(1)(D) of the America's Clean Future Fund Act), creating health or environmental harm to such community,such facility shall not be eligible for any payment under this section during the period of such violation. 4695.Border adjustments (a)In generalThe fees imposed by, and refunds allowed under, this section shall be referred to as ‘the carbon border fee adjustment’.
(b)Exports
(1)Carbon-intensive productsIn the case of any carbon-intensive product which is exported from the United States, the Secretary shall pay to the person exporting such product a refund equal to the amount of the cost of such product attributable to any fees imposed under this subchapter related to the manufacturing of such product (as determined under regulations established by the Secretary). (2)Covered fuelsIn the case of any covered fuel which is exported from the United States, the Secretary shall pay to the person exporting such fuel a refund equal to the amount of the cost of such fuel attributable to any fees imposed under this subchapter related to the use, sale, or transfer of such fuel.
(c)Imports
(1)Carbon-intensive products
(A)Imposition of equivalency feeIn the case of any carbon-intensive product imported into the United States, there is imposed an equivalency fee on the person importing such product in an amount equal to the cost of such product that would be attributable to any fees imposed under this subchapter related to the manufacturing of such product if any inputs or processes used in manufacturing such product were subject to such fees (as determined under regulations established by the Secretary). (B)Reduction in feeThe amount of the equivalency fee under subparagraph (A) shall be reduced by the amount, if any, of any fees imposed on the carbon-intensive product by the foreign nation or governmental units from which such product was imported.
(2)Covered fuels
(A)In generalIn the case of any covered fuel imported into the United States, there is imposed a fee on the person importing such fuel in an amount equal to the amount of any fees that would be imposed under this subchapter related to the use, sale, or transfer of such fuel. (B)Reduction in feeThe amount of the fee under subparagraph (A) shall be reduced by the amount, if any, of any fees imposed on the covered fuel by the foreign nation or governmental units from which the fuel was imported.
(d)Treatment of alternative policies as feesUnder regulations established by the Secretary, foreign policies that have substantially the same effect in reducing emissions of greenhouse gases as fees shall be treated as fees for purposes of subsections (b) and (c). (e)Regulatory authority (1)In generalThe Secretary shall consult with the Administrator, the Secretary of Commerce, and the Secretary of Energy in establishing rules and regulations implementing the purposes of this section.
(2)TreatiesThe Secretary, in consultation with the Secretary of State, may adjust the applicable amounts of the refunds and equivalency fees under this section in a manner that is consistent with any obligations of the United States under an international agreement.. (b)Effective dateThe amendment made by this section shall apply to periods beginning after December 31, 2022.
4.America's Clean Future Fund
(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  9512.America's Clean Future Fund (a)Establishment and fundingThere is established in the Treasury of the United States a trust fund to be known as the America's Clean Future Fund (referred to in this section as the Trust Fund), consisting of such amounts as are appropriated to the Trust Fund under subsection (b).
(b)Transfers to America's Clean Future FundThere is appropriated to the Trust Fund, out of any funds in the Treasury not otherwise appropriated, amounts equal to the fees received into the Treasury under sections 4692, 4693, and 4695, less— (1)any amounts refunded or paid under sections 4692(d), 4694, and 4695(b), and
(2)for each of the first 18 fiscal years beginning after September 30, 2023, an amount equal to the quotient of— (A)$100,000,000,000, and
(B)18.  (c)ExpendituresFor each fiscal year, amounts in the Trust Fund shall be apportioned as follows:
(1)Carbon fee rebate and agricultural decarbonization transition payments
(A)Carbon fee rebateFor the purposes described in section 5 of the America's Clean Future Fund Act and any expenses necessary to administer such section— (i)for each of the first 10 fiscal years beginning after September 30, 2023, an amount equal to—
(I)75 percent of those amounts, minus (II)the amount determined under subparagraph (B) for such fiscal year, and
(ii)for any fiscal year beginning after the period described in clause (i), the applicable percentage of such amounts. (B)Agricultural decarbonization transition paymentsFor the purposes described in section 6 of the America's Clean Future Fund Act, for each of the first 10 fiscal years beginning after September 30, 2023, an amount equal to 7 percent of the amount determined annually under subparagraph (A)(i)(I).
(C)Applicable percentageFor purposes of subparagraph (A)(ii), the applicable percentage shall be equal to— (i)for the first fiscal year beginning after the period described in subparagraph (A)(i), 76 percent,
(ii)for each of the first 3 fiscal years subsequent to the period described in clause (i), the applicable percentage for the preceding fiscal year increased by 1 percentage point, and (iii)for any fiscal year subsequent to the period described in clause (ii), 80 percent. 
(2)Climate Change Finance Corporation
(A)In generalFor the purposes described in section 2 of the America's Clean Future Fund Act, the applicable percentage of such amounts. (B)Applicable percentageFor purposes of this paragraph, the applicable percentage shall be equal to—
(i)for each of the first 10 fiscal years beginning after the period described in subsection (e) of such section, 15 percent, (ii)for each of the first 4 fiscal years subsequent to the period described in clause (i), the applicable percentage for the preceding fiscal year increased by 1 percentage point, and
(iii)for any fiscal year subsequent to the period described in clause (ii), 20 percent. (3)Transition assistance for impacted communities (A)In generalFor the purposes described in section 7 of the America's Clean Future Fund Act, the applicable percentage of such amounts.
(B)Applicable percentageFor purposes of this paragraph, the applicable percentage shall be equal to— (i)for each of the first 10 fiscal years beginning after September 30, 2023, 10 percent,
(ii)for each of the first 4 fiscal years subsequent to the period described in clause (i), the applicable percentage for the preceding fiscal year reduced by 2 percentage points, and (iii)for any fiscal year subsequent to the period described in clause (ii), 0 percent..
(b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:   Sec. 9512. America's Clean Future Fund.. 5.America's Clean Future Fund Stimulus (a)Eligible individual (1)In generalIn this section, the term eligible individual means, with respect to any quarter, any natural living person—
(A)who has a valid Social Security number or taxpayer identification number, (B)who has attained 18 years of age, and
(C)whose principal place of abode is in the United States for more than one-half of the most recent taxable year for which a return has been filed. (2)VerificationThe Secretary of the Treasury, or the Secretary's delegate (referred to in this section as the Secretary) may verify the eligibility of an individual to receive a carbon fee rebate payment under subsection (b).
(b)RebatesSubject to subsections (c)(2) and (k), from amounts in the America's Clean Future Fund established by section 9512(c)(1)(A) of the Internal Revenue Code of 1986 that are available in any year, the Secretary shall, for each calendar quarter beginning after September 30, 2023, make carbon fee rebate payments to each eligible individual, to be known as America's Clean Future Fund Stimulus payments (referred to in this section as carbon fee rebate payments). (c)Pro-Rata share (1)In generalWith respect to each quarter during any fiscal year beginning after September 30, 2023, the carbon fee rebate payment is 1 pro-rata share for each eligible individual of an amount equal to 25 percent of amounts apportioned under section 9512(c)(1)(A) of the Internal Revenue Code of 1986 for such fiscal year.
(2)Initial annual rebate payments
(A)In generalFrom amounts appropriated under subsection (j), the Secretary shall, for each of fiscal years 2022 and 2023, make carbon fee rebate payments to each eligible individual during the third quarter of each such fiscal year. (B)Pro-rata shareFor purposes of this paragraph, the carbon fee rebate payment is 1 pro-rata share for each eligible individual of the amount appropriated under subsection (j) for the fiscal year.
(3)EstimateFor each fiscal year described in paragraph (1), the Secretary shall, not later than the first day of such fiscal year, publicly announce an estimate of the amount of the carbon fee rebate payment for each quarter during such fiscal year. (d)Phaseout (1)DefinitionsIn this subsection:
(A)Modified adjusted gross incomeThe term modified adjusted gross income means adjusted gross income increased by any amount excluded from gross income under section 911, 931, or 933 of the Internal Revenue Code of 1986. (B)Household memberThe term household member of the taxpayer means the taxpayer, the taxpayer's spouse, and any dependent of the taxpayer.
(C)Threshold amountThe term threshold amount means— (i)$150,000 in the case of a taxpayer filing a joint return, and
(ii)$75,000 in the case of a taxpayer not filing a joint return. (2)Phaseout of paymentsIn the case of any taxpayer whose modified adjusted gross income for the most recent taxable year for which a return has been filed exceeds the threshold amount, the amount of the carbon fee rebate payment otherwise payable to any household member of the taxpayer under this section shall be reduced (but not below zero) by a dollar amount equal to 5 percent of such payment (as determined before application of this paragraph) for each $1,000 (or fraction thereof) by which the modified adjusted gross income of the taxpayer exceeds the threshold amount. 
(e)Fee treatment of paymentsAmounts paid under this section shall not be includible in gross income for purposes of Federal income taxes. (f)Federal programs and Federal assisted programsThe carbon fee rebate payment received by any eligible individual shall not be taken into account as income and shall not be taken into account as resources for purposes of determining the eligibility of such individual or any other individual for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.
(g)Disclosure of return informationSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (23)Disclosure of return information relating to carbon fee rebate payments (A)Department of TreasuryReturn information with respect to any taxpayer shall, without written request, be open to inspection by or disclosure to officers and employees of the Department of the Treasury whose official duties require such inspection or disclosure for purposes of administering section 5 of the America's Clean Future Fund Act.
(B)Restriction on disclosureInformation disclosed under this paragraph shall be disclosed only for purposes of, and to the extent necessary in, carrying out such section.. (h)RegulationsThe Secretary shall prescribe such regulations, and other guidance, as may be necessary to carry out the purposes of this section, including—
(1)establishment of rules for eligible individuals who have not filed a recent tax return, and (2)in coordination with the Commissioner of Social Security, the Secretary of Veterans Affairs, and any relevant State agencies, establish methods to identify eligible individuals and provide carbon fee rebate payments to such individuals through appropriate means of distribution, including through the use of electronic benefit transfer cards.
(i)Public awareness campaignThe Secretary shall conduct a public awareness campaign, in coordination with the Commissioner of Social Security, the heads of other relevant Federal agencies, and Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), to provide information to the public regarding the availability of carbon fee rebate payments under this section. (j)Initial appropriationFor purposes of subsection (c)(2), there is appropriated, out of any funds in the Treasury not otherwise appropriated, to remain available until expended—
(1)for the fiscal year ending September 30, 2022, $37,500,000,000, and (2)for the fiscal year ending September 30, 2023, $37,500,000,000.
(k)TerminationThis section shall not apply to any calendar quarter beginning after— (1)a determination by the Secretary under section 4692(d)(3)(B) of the Internal Revenue Code of 1986; or
(2)any period of 8 consecutive calendar quarters for which the amount of carbon fee rebate payment (without application of subsection (d)) during each such quarter is less than $20. 6.Agricultural decarbonization transition payments (a)PurposesThe purposes of this section are—
(1)to provide transition assistance to eligible producers in the agricultural, livestock, and forestry sectors to prepare for and facilitate entry into private sector greenhouse gas credit markets; and (2)to provide for the collection and reporting of data under subsection (d).
(b)DefinitionsIn this section: (1)Eligible land (A)In generalThe term eligible land means land in the United States—
(i)on which farming, ranching, or forestry may physically and legally be conducted; and (ii)that is—
(I)cropland, grassland, pastureland, rangeland, hayland, or other land on which food, feed, fiber, crops, livestock, or other agricultural products are produced or capable of being produced; or (II)nonindustrial private forest land (as defined in section 5(c) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103a(c))).
(B)Inclusion of Tribal landThe term eligible land includes land described in subparagraph (A) that is Indian land (as defined in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501)). (2)Eligible producerThe term eligible producer means an individual or legal entity that—
(A)is an owner, operator, or tenant of eligible land; (B)has control over the eligible land;
(C)is actively engaged in farming, ranching, or forestry on the eligible land, as determined by the Secretary; (D)bears the risk of loss of the farming, ranching, or forestry on the eligible land; and
(E)has the ability to enter into an agreement with the Secretary to carry out qualifying practices described in subsection (c)(2) under the program. (3)Greenhouse gas emissions reductionThe term greenhouse gas emissions reduction means the reduction in greenhouse gas emissions as a result of the adoption of qualifying practices described in subsection (c)(2), as compared to a historical baseline.
(4)Historically underservedThe term historically underserved, with respect to an eligible producer, means that the eligible producer— (A)is American Indian or Alaskan Native;
(B)is Asian or Asian American; (C)is Black or African American;
(D)is Native Hawaiian or Pacific Islander; (E)is Hispanic;
(F)is disabled; (G)is female;
(H)is new to farming, ranching, or forestry, as determined by the Secretary; (I) (i)has served in the United States Armed Forces; and 
(ii)
(I)has not operated a farm, ranch, or forestry operation; (II)is new to farming, ranching, or forestry, as determined by the Secretary; or 
(III)first obtained veteran status during the previous 5-year period; or (J)is an owner, operator, or tenant of a limited resource farming, ranching, or forestry operation or has a household income not greater than the national poverty level. 
(5)ProgramThe term program means the program established under subsection (c)(1). (6)SecretaryThe term Secretary means the Secretary of Agriculture.
(c)Establishment of program
(1)In generalThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall establish a program to provide payments to eligible producers that will assist with the transition to reducing greenhouse gas emissions through the adoption of qualifying practices described in paragraph (2).  (2)Qualifying practices (A)In generalTo be eligible for payments under the program, a practice shall be—
(i)approved by the Secretary; and (ii)measurable, reportable, and verifiable for reducing greenhouse gas emissions, as determined by the Secretary.
(B)Included practicesPractices that the Secretary may determine to be qualifying practices under the program include— (i)improved crop, soil health, water, and land management systems, including—
(I)diversified soil health-enhancing cropping systems that may include resource-conserving crop rotations, cover crops, and sod crops; (II)conservation plantings, such as prairie strips, contour grass strips, filter strips and riparian buffers, field borders, hedgerows, windbreaks, alley cropping, and silvopasture or other agroforestry plantings;
(III)conservation tillage; (IV)fertilizer practice improvements, including biologically based nutrient management;
(V)ecologically appropriate reforestation and other sustainable forestry and related stewardship practices; (VI)application of soil carbon amendments, such as compost or biochar;
(VII)restoration or avoidance of the conversion of grassland, wetland, and forest land; and (VIII)the adoption of organic and other similar advanced agroecological production systems;
(ii)livestock management, including— (I)enteric fermentation reduction, including—
(aa)improved feed, forage, and grazing; and (bb)feed additives approved by the Commissioner of Food and Drugs;
(II)improved manure management, including anaerobic digesters; and (III)the integration of livestock and crop production;
(iii)on-site capital upgrades and infrastructure investments, including— (I)building and equipment refurbishment or upgrades, including energy efficiency technologies and digital technologies; and
(II)the adoption of renewable or clean energy; (iv)conservation easements, including farm, ranch, and forest land preservation, that include conservation activities to improve soil health and reduce greenhouse gas emissions; and
(v)other similar practices, as determined by the Secretary. (3)ConsiderationsIn determining the rate and duration of a payment under paragraph (1), the Secretary shall consider—
(A)the degree of additionality of the greenhouse gas emissions reduction; (B)whether the recipient of the payment was an early adopter of 1 or more practices that reduce greenhouse gas emissions;
(C)the likelihood that the applicable qualifying practice described in paragraph (2) would have been carried out absent the provision of the payment;  (D)the degree of transitionality or permanence of the greenhouse gas emissions reduction;
(E)whether the applicable qualifying practice described in paragraph (2) provides multiple environmental and health co-benefits in addition to reduced greenhouse gas emissions;  (F)the degree to which current soil conditions influence the greenhouse gas emissions reductions; 
(G)the degree to which the recipient of the payment is a historically underserved eligible producer; (H)the integration with and enhancement of payments and policies of similar Federal, State, or local programs; and
(I)any payments received, or to be received, by the applicable eligible producer from a private carbon offset market due to the applicable qualifying practice described in paragraph (2).  (4)IneligibilityA person that is determined to be in violation of any applicable water or air quality regulation, including under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (including regulations), shall not be eligible for any payment under paragraph (1) during the period of the violation. 
(5)EffectivenessThe authority to provide payments under this subsection shall be effective for each of the first 10 fiscal years beginning after September 30, 2022. (d)Collection of data and reporting (1)Measurement system (A)In generalThe Secretary shall establish an outcomes-based measurement system (referred to in this paragraph as the measurement system) that uses the best available science and technology for cost-effective recordkeeping, modeling, and measurement of farm-level greenhouse gas emissions on eligible land enrolled in the program.
(B)StandardsNot later than 18 months after the date of enactment of this Act, the Secretary shall promulgate standards on the measurement system, based on information obtained from— (i)agro-ecosystem models;
(ii)remote sensing data and analysis; (iii)soil health demonstration trials; and 
(iv)field-level measurement. (C)ProtocolsIn developing the measurement system, the Secretary shall compile and publish a list of generally accepted public and private protocols for soil health and greenhouse gas programs and markets.
(D)ReviewThe Secretary shall maintain the measurement system by— (i)conducting an annual review of the measurement system; and 
(ii)making any necessary updates to the measurement system. (2)Inventory (A)In generalFor the purposes of providing payments under the program, the Secretary shall conduct a nationwide soil health and agricultural greenhouse gas emissions inventory that uses the best available science and data to establish baselines and expected average performance for soil carbon drawdown and storage and greenhouse gas emissions reduction by primary production type and production region.
(B)DatabaseThe Secretary shall— (i)establish an accessible and interoperable database for the inventory established under subparagraph (A) using the measurement system established under paragraph (1); and
(ii)improve and update the database as new data is collected, but not less frequently than once every 2 years. (3)Criteria (A)In generalThe Secretary shall establish criteria for payments under the program to inform policy and markets established to promote soil carbon sequestration or greenhouse gas emissions reductions.
(B)RequirementsThe criteria established under subparagraph (A) shall— (i)have a documented likelihood to lead to transitioning towards or providing long-term net greenhouse gas emissions reductions, according to the best available science;
(ii)be based in part on environmental impact modeling of the changes of shifting from baseline practices to new or improved practices; and (iii)prevent, to the maximum extent practicable, the degradation of other natural resource or environmental conditions.
(4)Measurement, reporting, monitoring, and verification services
(A)In generalThe Secretary— (i)shall provide services described in subparagraph (B) to eligible producers participating in the program; and
(ii)may approve and provide oversight of 1 or more third-party agents to provide services described in subparagraph (B) to eligible producers participating in the program. (B)Services describedServices referred to in subparagraph (A) are determining the greenhouse gas emissions reduction by—
(i)measurement; (ii)reporting;
(iii)monitoring; and (iv)verification.
(C)Use of protocolsServices referred to in subparagraph (A) shall be provided using— (i)the measurement system described in paragraph (1); and
(ii)the criteria described in paragraph (3). (D)Use of Department of Agriculture resourcesThe Secretary shall require a third-party agent approved under subparagraph (A)(ii) to use the resources, boards, committees, geospatial data, aerial or other maps, employees, offices, and capacities of the Department of Agriculture, to the maximum extent practicable, in providing services under that subparagraph to eligible producers.
(E)Privacy and data security
(i)In generalThe Secretary shall establish— (I)safeguards to protect the privacy of information that is submitted through or retained by a third-party agent approved under subparagraph (A), including employees and contractors of the third-party agent; and 
(II)such other rules and standards of data security as the Secretary determines to be appropriate to carry out this subsection.  (ii)PenaltiesThe Secretary shall establish penalties for any violations of privacy or confidentiality under clause (i).
(F)Disclosure of information
(i)Public disclosureInformation collected for purposes of services provided under subparagraph (A) may be disclosed to the public— (I)if the information is transformed into a statistical or aggregate form such that the information does not include any identifiable or personal information of individual producers; or
(II)in a form that may include identifiable or personal information of a producer only if that producer consents to the disclosure of the information.  (ii)RequirementThe participation of a producer in, and the receipt of any benefit by the producer under, a program under this section or any other program administered by the Secretary may not be conditioned on the producer providing consent under clause (i)(II).
(iii)Research, audit, and program improvementInformation collected for the purposes of services provided under subparagraph (A) may be disclosed for the purposes of providing technical assistance, including audit, research, or improvement of a program under this section, either in aggregate or in a form that includes identifiable or personal information of a producer, if the Secretary obtains adequate assurances that— (I)the recipient shall ensure privacy safeguards of identifiable or personal information of a producer; and
(II)the release of any data to the public will only occur only if the data has been transformed into a statistical or aggregate form.  (e)RegulationsNot later than July 1, 2022, the Secretary shall promulgate regulations to carry out this section, including—
(1)the amount of a payment under subsection (c), which shall be based on— (A)the quantity of carbon dioxide equivalent emissions reduced; and
(B)the considerations described in subsection (c)(3); (2)a methodology that any third-party agents approved under subsection (d)(4)(A)(ii) shall use to provide the services under that subsection, including—
(A)an accreditation process; and (B)a conflict of interest policy; and
(3)provisions for the ownership and transportability of data, including historical data, generated by an eligible producer for the purpose of determining eligibility for payments under the program.  7.Transition assistance for impacted communities (a)DefinitionsIn this section:
(1)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (2)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  (4)Local boardThe term local board has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
(5)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (6)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Assistant Secretary of Commerce for Economic Development.
(7)StateThe term State means— (A)a State;
(B)the District of Columbia; (C)the Commonwealth of Puerto Rico; and
(D)any other territory or possession of the United States.  (8)State boardThe term State board has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
(9)Supportive servicesThe term supportive services has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (b)GrantsThe Secretary, in coordination with the Secretary of Labor, shall provide grants to eligible entities for transition assistance to a low-carbon economy.
(c)Eligible entitiesAn entity eligible to receive a grant under this section is a labor organization, an institution of higher education, a unit of State or local government, an Indian Tribe, an economic development organization, a nonprofit organization, community-based organization, or intermediary, or a State board or local board that serves or is located in a community that—  (1)as determined by the Secretary, in coordination with the Secretary of Labor, has been or will be impacted by economic changes in carbon-intensive industries, including job losses; 
(2)as determined by the Secretary, in consultation with the Administrator of the Federal Emergency Management Agency, has been or is at risk of being impacted by extreme weather events, sea level rise, and natural disasters related to climate change; or (3)as determined by the Secretary, in consultation with the Administrator of the Environmental Protection Agency, has been impacted by harmful residuals from a fossil fuel or carbon-intensive industry.
(d)Use of fundsAn eligible entity that receives a grant under this section shall use the grant for— (1)economic and workforce development activities, such as—
(A)job creation; (B)providing reemployment and worker transition assistance, including registered apprenticeships, subsidized employment, job training, transitional jobs, and supportive services, with priority given to—
(i)workers impacted by changes in carbon-intensive industries;  (ii)individuals with a barrier to employment; and
(iii)programs that lead to a recognized postsecondary credential;  (C)local and regional investment, including commercial and industrial economic diversification; 
(D)export promotion; and (E)establishment of a monthly subsidy payment for workers who retire early due to economic changes in carbon-intensive industries;
(2)climate change resiliency, such as— (A)building electrical, communications, utility, transportation, and other infrastructure in flood-prone areas above flood zone levels;
(B)building flood and stormproofing measures in flood-prone areas and erosion-prone areas; (C)increasing the resilience of a surface transportation infrastructure asset to withstand extreme weather events and climate change impacts; 
(D)improving stormwater infrastructure; (E)increasing the resilience of agriculture to extreme weather;
(F)ecological restoration;  (G)increasing the resilience of forests to wildfires; 
(H)increasing coastal resilience; and (I)implementing heat island cooling strategies;
(3)environmental cleanup from fossil fuel industry facilities that are abandoned or retired, or closed due to bankruptcy, and residuals from carbon-intensive industries, such as— (A)coal ash and petroleum coke cleanup;
(B)mine reclamation;  (C)reclamation and plugging of abandoned oil and natural gas wells on private and public land; and
(D)remediation of impaired waterways and drinking water resources; or (4)other activities as the Secretary, in coordination with the Secretary of Labor, the Administrator of the Federal Emergency Management Agency, and the Administrator of the Environmental Protection Agency, determines to be appropriate.
(e)Requirements
(1)Labor standards; nondiscriminationAn eligible entity that receives a grant under this section shall use the funds in a manner consistent with sections 181 and 188 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241, 3248).  (2)Wage rate requirements (A)In generalAll laborers and mechanics employed by eligible entities to carry out projects and activities funded directly by or assisted in whole or in part by a grant under this section shall be paid at wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act). 
(B)AuthorityWith respect to the labor standards specified in subparagraph (A), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.  (3)Buy America requirements (A)In generalAll iron, steel, and manufactured goods used for projects and activities carried out with a grant under this section shall be produced in the United States.
(B)WaiverThe Secretary may waive the requirement in subparagraph (A) if the Secretary finds that— (i)enforcing the requirement would be inconsistent with the public interest;
(ii)the iron, steel, and manufactured goods produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; or (iii)enforcing the requirement will increase the overall cost of the project or activity by more than 25 percent. 
(f)CoordinationAn eligible entity that receives a grant under this section is encouraged to collaborate or partner with other eligible entities in carrying out activities with that grant.  (g)ReportNot later than 3 years after the date on which the Secretary establishes the grant program under this section, the Secretary and the Secretary of Labor shall submit to Congress a report on the effectiveness of the grant program, including—
(1)the number of individuals that have received reemployment or worker transition assistance under this section; (2)a description of any job creation activities carried out with a grant under this section and the number of jobs created from those activities;
(3)the percentage of individuals that have received reemployment or worker transition assistance under this section who are, during the second and fourth quarters after exiting the program— (A)in education or training activities; or
(B)employed; (4)the average wages of individuals that have received reemployment or worker transition assistance under this section during the second and fourth quarters after exit from the program;
(5)a description of any regional investment activities carried out with a grant under this section;  (6)a description of any export promotion activities carried out with a grant under this section, including—
(A)a description of the products promoted; and (B)an analysis of any increase in exports as a result of the promotion;
(7)a description of any resilience activities carried out with a grant under this section;  (8)a description of any cleanup activities from fossil fuel industry facilities or carbon-intensive industries carried out with a grant under this section; and
(9)the distribution of funding among geographic and socioeconomic groups, including urban and rural communities, low-income communities, communities of color, and Indian Tribes.  (h)Funding (1)Initial fundingThere is appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, $5,000,000,000 for each of fiscal years 2022 and 2023 to carry out this section, to remain available until expended.
(2)America's Clean Future FundThe Secretary shall carry out this section using amounts made available from the America's Clean Future Fund under section 9512 of the Internal Revenue Code of 1986 (as added by section 4).  8.Study on carbon pricing (a)In generalNot later than January 1, 2025, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall seek to enter into an agreement with the National Academy of Sciences under which the National Academy of Sciences shall carry out a study not less frequently than once every 5 years to evaluate the effectiveness of the fees established under sections 4692 and 4693 of the Internal Revenue Code of 1986 in achieving the following goals:
(1)A net reduction of greenhouse gas emissions by 45 percent, based on 2018 levels, by 2030. (2)A net reduction of greenhouse gas emissions by 100 percent, based on 2018 levels, by 2050.
(b)RequirementsIn executing the agreement under subsection (a), the Administrator shall ensure that, in carrying out a study under that subsection, the National Academy of Sciences— (1)includes an evaluation of—
(A)total annual greenhouse gas emissions by the United States, including greenhouse gas emissions not subject to the fees described in that subsection; (B)the historic trends in the total greenhouse gas emissions evaluated under subparagraph (A); and
(C)the impacts of the fees established under sections 4692 and 4693 of the Internal Revenue Code of 1986 on changes in the levels of fossil fuel-related localized air pollutants in environmental justice communities; (2)analyzes the extent to which greenhouse gas emissions have been or would be reduced as a result of current and potential future policies, including—
(A)a projection of greenhouse gas emissions reductions that would result if the regulations of the Administrator were to be adjusted to impose stricter limits on greenhouse gas emissions than the goals described in that subsection, with a particular focus on greenhouse gas emissions not subject to the fees described in that subsection; (B)the status of greenhouse gas emissions reductions that result from the fees established under sections 4692 and 4693 of the Internal Revenue Code of 1986;
(C)a projection of greenhouse gas emissions reductions that would result if the fees established under those sections were annually increased— (i)at the current price path; and
(ii)above the current price path; (D)an analysis of greenhouse gas emissions reductions that result from the policies of States, units of local government, Tribal communities, and the private sector;
(E)a projection of greenhouse gas emissions reductions that would result from the promulgation of additional Federal climate policies, including a clean energy standard, increased fuel economy and greenhouse gas emissions standards for motor vehicles, a low-carbon fuel standard, electrification of cars and heavy-duty trucks, and reforestation of not less than 3,000,000 acres of land within the National Forest System; and (F)the status and projections of decarbonization in other major economies; and
(3)submits a report to the Administrator, Congress, and the Board of Directors of the Climate Change Finance Corporation describing the results of the study.  9.Establishment of targets for carbon sequestration by land and water (a)In generalThe Chair of the Council on Environmental Quality, in consultation with the Secretaries of Agriculture, Commerce, and the Interior, the Chief of Engineers, and the Administrator of the Environmental Protection Agency, shall—
(1)establish a target for carbon sequestration that can reasonably be achieved through enhancing the ability of public and private land and water to function as natural carbon sinks; (2)develop strategies for meeting that target; and
(3)develop strategies to expand protections for coastal ecosystems that sequester carbon and provide resiliency benefits, such as— (A)flood protection;
(B)soil and beach retention; (C)erosion reduction;
(D)biodiversity; (E)water purification; and 
(F)nutrient cycling. (b)ReportAs soon as practicable after the date of enactment of this Act, the Chair of the Council on Environmental Quality shall submit to Congress a report describing—
(1)the target and strategies described in paragraphs (1) through (3) of subsection (a); and (2)any additional statutory authorities or authorized funding levels needed to successfully implement those strategies. 

